DISMISS and Opinion Filed October 3, 2014




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-01253-CV

                               IN RE MELVIN RAMBO, Relator


                  Original Proceeding from the 265th Judicial District Court
                                    Dallas County, Texas
                              Trial Court Cause No. F89-97544

                              MEMORANDUM OPINION
                             Before Justices O'Neill, Lang, and Brown
                                     Opinion by Justice Lang
       Relator filed this petition for writ of mandamus contending that the district clerk has

violated a ministerial duty in failing to transmit his petition for writ of habeas corpus to the court

of criminal appeals. This Court has mandamus jurisdiction over the district clerk only when the

actions of the district clerk interfere with the exercise of this Court’s jurisdiction. TEX. GOV'T

CODE ANN. § 22.221 (West 2004); In re Phillips, No. 05–14–00683–CV, 2014 WL 2609217, at

*1 (Tex. App.—Dallas June 10, 2014, orig. proceeding) (mem. op.); In re Chumbley, No. 05–

13–00881–CV, 2013 WL 3718070, at *1 (Tex. App.—Dallas July 12, 2013, orig. proceeding)

(mem. op). Relator has not asserted facts that would, if proven, establish that the district clerk’s

actions interfere with the jurisdiction of this Court because this Court does not have jurisdiction

to issue a writ of habeas corpus. TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2005) (court of

criminal appeals, district courts and county courts have power to issue writ of habeas corpus); In

re McAfee, 53 S.W.3d 715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding)
(“Article 11.07 contains no role for the courts of appeals; the only courts referred to are the

convicting court and the Court of Criminal Appeals.”). Accordingly, this Court lacks mandamus

jurisdiction. We DISMISS the petition.




                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE

141253F.P05




                                             –2–